Examiner’s Statement of Reasons for Allowance
Claims 10-18 are allowed over the prior art.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
As per independent claim 10, generally, the prior art of record, United States Patent Application Publication No. US 20170364685 A1 to Shah et al. which shows providing security to computing systems; United States Patent Application Publication No. US 20120290870 A1 to Shah et al. which shows device validation, distress indication, and remediation; United States Patent Application Publication No. US 20120047551 A1 to Pattar et al. which shows machine-to-machine gateway architecture; United States Patent Application Publication No. US 20150033312 A1 to Seed et al. which shows end-to-end M2M service layer sessions; United States Patent Application Publication No. US 20170331577 A1 to Parkvall et al. which shows network architecture, methods, and devices for a wireless communications network; and United States Patent Application Publication No. US 20150334554 A1 to Song et al. which shows an apparatus and method for accessing wireless network, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 10: “wherein the application OS comprises a core OS verification apparatus which is arranged to verify the integrity of the core OS upon the putting into operation of the application OS and to continue the putting into operation of the application OS at most only in the case of a successful verification of the core OS and to cause a fault measure and/or to interrupt or terminate the putting into operation of the application OS in the case of an unsuccessful verification”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on 
Priority
The current application is a national stage entry of PCT/EP2017/000912, with International Filing Date: 07/27/2017, which claims foreign priority to 102016009232.7, filed 07/28/2016. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2019 has been considered by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431